      Case 4:19-cv-03095 Document 1 Filed on 08/02/19 in TXSD Page 1 of 3
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                         UNITED STATES BANKRUPTCY COURT                              August 19, 2019
                            SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION                                              ENTERED
                                                                                               08/02/2019
IN RE:                                         §
ANGLO-DUTCH PETROLEUM                          §       CASE NO: 19-30797
INTERNATIONAL, INC.                            §
       Debtor(s)                               §
                                               §       CHAPTER 7
                                               §
FOREST HUNTER SMITH                            §
      Plaintiff(s)                             §
                                               §
VS.                                            §       ADVERSARY NO. 19-3546
                                               §
SCOTT V VAN DYKE, et al                        §
      Defendant(s)                             §

                           REPORT AND RECOMMENDATION

       This matter is before the Court on the Motion for Withdrawal of Reference (ECF No. 5)

filed by defendants Anglo-Dutch Energy L.L.C. (“ADE”) and Scott Van Dyke (“Van Dyke”).

Pursuant to General Order No. 2011-12 in the United States District Court for the Southern

District of Texas (“Authority of Bankruptcy Judges to Enter Final Orders”), as well as

Bankruptcy Local Rule 5011-1, this Court makes the following report and recommendation to

the District Court.

                      FACTUAL AND PROCEDURAL BACKGROUND

       In the instant motion, ADE and Van Dyke request the District Court withdraw the

reference of this adversary proceeding to this Court. On February 11, 2019, the debtor filed the

underlying Chapter 7 bankruptcy case. ADE and Van Dyke have never filed a proof of claim in

that case. On June 24, 2019, plaintiff Forest Hunter Smith filed a Notice of Removal of Forest

Hunter Smith vs. Scott Van Dyke, Anglo-Dutch Energy, L.L.C., Anglo-Dutch Petroleum

International, Inc., Anglo-Dutch (Tenge), LLC and Theresa M. Van Dyke, Cause No. 2009-


1/3
      Case 4:19-cv-03095 Document 1 Filed on 08/02/19 in TXSD Page 2 of 3



79363 from the 295th District Court of Harris County, Texas to this Court. In that case, the

plaintiff asserted fraudulent transfer claims against the debtor and other non-debtor insiders.

                                      LEGAL ANALYSIS

       This adversary proceeding cannot be tried in this Court because a valid jury demand has

been made and the movants do not consent to the Bankruptcy Court conducting a jury trial. The

Supreme Court has held that a defendant that has not filed a proof of claim, and has been sued

for the recovery of an allegedly fraudulent transfer, has a right to a trial by jury under the

Seventh Amendment of the U.S. Constitution. See Langenkamp v. Culp, 498 U.S. 42, 44-45

(1990); Granfinanciera S.A. v. Nordberg, 492 U.S. 33 (1989); Katchen v. Landy, 382 U.S. 323

(1966). In fact, the Supreme Court succinctly stated that “a creditor’s right to a jury trial on a

bankruptcy trustee’s preference claim depends upon whether the creditor has submitted a claim

against the estate.” Granfinanciera, 492 U.S. at 35.

       The plaintiff in this adversary proceeding, who is likely to be replaced by the Chapter 7

Trustee, is seeking damages from ADE and Van Dyke from alleged fraudulent transfers. ADE

and Van Dyke have not filed a proof of claim. Therefore, they are entitled to a jury trial. Under

28 U.S.C. 157(e), a bankruptcy judge may only conduct a jury trial if that judge is “specifically

designated to exercise such jurisdiction by the district court and with the express consent of all

the parties.” The movants do not consent to this Court conducting a jury trial; therefore, it is

appropriate for the reference to be withdrawn from this Court and the jury trial be held in the

District Court.

       This Court notes that the plaintiff has filed a limited objection to the instant motion (ECF

No. 10), in which they concede that ADE and Van Dyke are entitled to a jury trial. However, the

plaintiff has requested that the instant motion only be granted only on the limited basis for the


2/3
      Case 4:19-cv-03095 Document 1 Filed on 08/02/19 in TXSD Page 3 of 3



District Court to conduct a jury trial. The plaintiff requests that the District Court authorize this

Court to resolve any and all pre-trial dispositive motions. While this Court recommends that the

reference be withdrawn for, it certainly stands willing and ready to resolve any pre-trial matters

including dispositive motions.

       THEREFORE, IT IS ORDERED that this Court recommends to the District Court that

the reference of this case to this Court be withdrawn. However, this Court is ready and willing to

handle any pre-trial matters including dispositive motions.




       SIGNED: 08/02/2019.


                                                  ___________________________________
                                                  Jeffrey P. Norman
                                                  United States Bankruptcy Judge




3/3
